BY THE COURT.
The declaration lays no inducement to the introduction of the bond and breach. The condition of the bond recites that he was appointed a director, the pleader adds in the declaration (meaning of the town of Pihetoii), as an innuendo is inserted in a count in slander. The rule is, that where the right of action depends upon extrinsic matter, that matter must be shown by aver-*ment as inducement; this is not done in the case [483 before us. The innuendo does not operate as an averment, or supply its place. The declaration is therefore bad. There is difficulty as to the Common Pleas holding jurisdiction of a casein which it is a party — one cannot sit as a judge in his own case.
We give leave to amend, on payment of costs, to supply the averment and reserve the case upon the other points to bank.